Citation Nr: 1146904	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-34 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation from August 1, 2006 and an evaluation in excess of 10 percent from May 18, 2010 for thoracic degenerative disc disease, with right rhomboid muscle strain.  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals from in-service bunion surgeries to the great toe and fifth toe of the left foot, with postoperative scars and degenerative changes, which the Veteran claimed separately as bunions, bunion surgery, arthritis of the first toe and loss of mobility of the fifth toe of the left foot.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active duty service, including from February 1982 until February 1993 and February 2000 until July 2006.  She also had additional periods of active duty service with the Navy reserve.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for status post left bunionectomy with postoperative scar and degenerative changes (claimed separately as bunions, left foot bunion surgery, arthritis of the first toe left foot and loss of mobility of the fifth toe left foot).  The RO noted that the Veteran had received a left foot bunionectomy in service and assigned a 10 percent disability rating for hallux valgus following surgery with resection of the metatarsal head.  In the August 2007 rating decision, the RO also granted service connection for a thoracic and upper back strain with intermittent pain, right shoulder (claimed as thoracic strain, upper back stiffness and shoulder pain).  The RO assigned a noncompensable rating to that disability.

After the Veteran perfected her appeal of both issues, the RO subsequently granted the Veteran a compensable disability rating, of 10 percent, for the thoracic and upper back strain with intermittent pain, right shoulder.  The RO also instituted an effective date of May 18, 2010 for that disability rating and recharacterized the disability as thoracic degenerative disc disease, with right rhomboid muscle strain.

For the sake of clarity, the Board has recharacterized the left foot issue to reflect the fact that the service treatment records show that the Veteran received a bunionectomy for hallux valgus of the great toe and a surgery to remove her Tailor's bunion (alternately referred to as a bunionette) of the fifth toe.  The issue is thus characterized as residuals from in-service bunion surgeries to the great toe and fifth toe of the left foot, with postoperative scars and degenerative changes.

The issue of an increased rating for residuals from in-service left foot bunion surgeries is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty, including from February 1982 until February 1993 and from February 2000 until July 2006.

2.  In July 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she was satisfied with the disability rating assigned her thoracic degenerative disc disease, with right rhomboid muscle strain, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal, for an increased rating for thoracic degenerative disc disease, with right rhomboid muscle strain, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her appeal for an increased rating for her service-connected thoracic degenerative disc disease, with right rhomboid muscle strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal for an increased rating for the Veteran's service-connected thoracic degenerative disc disease, with right rhomboid muscle strain, is dismissed.


REMAND

The Veteran contends that her residuals from in-service bunion surgeries to the great toe and fifth toe of the left foot, with postoperative scars and degenerative changes, are more severe than indicated by the 10 percent disability rating she currently receives.  The Board finds that additional medical evidence needs to be obtained and that a new VA examination is in order to assess the precise nature and severity of the Veteran's current disability.

The Veteran received two bunion surgeries to the left foot while in service.  The February 2006 service separation examination report showed that the Veteran had a bunion on the left great toe partially removed and a bunionette on the left fifth toe.  

Essentially, the medical evidence currently associated with the claims regarding the state of the Veteran's service-connected disability involving the left foot file is outdated.  Subsequent to the last VA examination addressing the left foot disability in May 2010, the Veteran has reported (in a July 2010 statement) that she was planning to receive surgery on her left fifth toe and that her foot problems were ongoing.  She subsequently clarified, in a March 2011 statement, that she had been unable to have the fifth toe surgery as previously planned, but that she had a pre-operation appointment scheduled for April 25, 2011.  It is not unclear whether or not the Veteran has had this surgery in the months since April 2011.

Regardless, the Veteran has thus indicated that she receives continuing treatment, apparently from a private facility, for her left foot and that she plans to have another foot surgery.  Given the Veteran's current claim, copies of any pertinent records of ongoing VA or private medical treatment should be obtained.  The RO/AMC should contact the Veteran and request that she provide any necessary authorization(s) for the release of any private medical records that she wishes VA to attempt to obtain.  All attempts to procure authorized records should be documented in the file.  Additionally, if the RO/AMC proves unable to obtain the identified records, the RO/AMC is directed to provide a notation to that effect in the claims folder and notify the Veteran and her representative of any such problem.  

After any additional evidence is added to the claims file, a new VA examination should be afforded to determine the current level of severity of the Veteran's residuals from her in-service left foot bunion surgeries, with postoperative scars and degenerative changes.  The Board finds the record to be unclear as to whether the Veteran's residuals from bunion surgeries include a separate disability of the fifth toe.  An August 4, 2004 orthopaedic clinic service treatment record showed that the Veteran had received a left foot bunionectomy in June 2004 and had complications reported as "Overlapping little, pain in bending big toe, bunion still remains."  The examiner diagnosed her with an acquired fifth toe overlapping deformity of the left foot.  Additionally, the May 2010 VA examination did not address whether the Veteran's in-service bunion surgeries caused a fifth toe disability.  

As alluded to above, it may well be that the Veteran has undergone another surgery involving the left foot subsequent to the last examination.  A new examination is clearly needed to assess the current severity of the residuals if this latest surgery occurred.  The Board thus finds that a new VA examination is necessary to ascertain the current level of disability from her residuals from in-service bunion surgeries to the great toe and fifth toe of the left foot, with postoperative scars and degenerative changes

VA's duty to assist includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO/AMC should provide the Veteran with a new VA examination and have the examiner determine what left foot residual disabilities are associated with her in-service bunion surgeries and the severity of those disabilities.

Following the receipt of any additional medical evidence and the VA examination, the RO/AMC should readjudicate the Veteran's claim and contemplate whether separate ratings are warranted for the residuals from her in-service bunion surgeries of the left foot.  

The Board also notes that the record is unclear as to whether the Veteran received proper notice with regard to her current claim.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice compliant with VCAA standards should thus be provided to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran with notice consistent with the VCAA for the current claim.

2.  The RO/AMC should contact the Veteran to clarify whether there are any outstanding medical records available pertinent to her claim and to ask that she provide any appropriate authorizations for obtaining such records.   If the Veteran wishes for the RO/AMC to attempt to obtain those records and provides the appropriate authorizations, the RO/AMC shall attempt to obtain those records.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  After any additional medical records are associated with the claims file, the RO/AMC should provide the Veteran with a VA examination by a podiatrist.  The examiner should determine the current nature and severity of the residuals from her in-service bunion surgeries of the left foot.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner's findings should include documentation of all of the present symptoms and manifestations attributable to the Veteran's service-connected disability, including the following:

a)  The examiner shall determine if the Veteran has any current left food disorders, and if so identify which ones are present.  

b)  The examiner shall then determine, if possible, which of her current left foot disorder(s) is/are residuals from her in-service, left foot bunion surgeries to the great and fifth toes.  

c) With respect to the scarring: 
(i) The examiner shall, if possible, provide a measurement of the length and width of the scars as well as the areas of the scars in terms of square inches and/or centimeters.  
(ii) The examiner also shall indicate whether such scars are superficial, unstable, and/or painful on examination.

d) The examiner shall also determine, if possible, whether the Veteran suffers any additional functional loss on use due to pain on motion or due to flare-ups, and any marked interference with employment due to her service-connected disability.  

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  When readjudicating the claim, the RO/AMC should also contemplate whether separate ratings under more than under one diagnostic code are warranted for evaluating the residuals from her in-service, left foot bunion surgeries.  If any benefit sought on appeal is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


